Fourth Court of Appeals
                               San Antonio, Texas
                                       May 5, 2021

                                   No. 04-21-00075-CR

                               Aaron Isaac BENAVIDEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. NM582054
                         Honorable Ron Rangel, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on May 5, 2021.


                                             _________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2021.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court